791 A.2d 1168 (2002)
David and Leontine COLVILLE, Husband and Wife, Respondents,
v.
CROWN EQUIPMENT CORPORATION and Ominilift, Incorporated, Petitioners.
Supreme Court of Pennsylvania.
March 20, 2002.

ORDER
PER CURIAM.
AND NOW, this 20th day of March, 2002, the Petition for Allowance of Appeal is GRANTED. The Superior Court erred in holding that petitioners' request for a jury instruction on crashworthiness was waived. See Pa. R. C.P. 227(b) ("[a]ll exceptions to charge to jury shall be taken before jury retires."); compare McNeil v. Owens-Corning Fiberglas Corp., 545 Pa. 209, 680 A.2d 1145, 1148-49 (1996) (issue of whether trial court failed to instruct jury in accordance with proposed points for charge waived where party failed to lodge specific objection to charge). See also Pa. R.A.P. 302(b). Accordingly, the order and judgment of the Superior Court is VACATED and the matter is REMANDED to the Superior Court for consideration of *1169 the merits of petitioners' claim that the trial court erred in failing to instruct the jury on the crashworthiness doctrine.